Citation Nr: 1017456	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cancer of the left 
parotid gland for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans 
Appeals ("BVA" or "Board") on appeal from a July 2007 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Jackson, Mississippi in 
which the RO denied the benefits sought on appeal.  The 
appellant, the surviving spouse of a Veteran who had active 
service from July 1950 to August 1972 and who died in April 
2006, appealed that decision to the BVA.  According to a note 
in the claims file, the appellant subsequently moved from 
Mississippi to Iowa after the rating decision on appeal was 
issued; and her claims file was transferred to the RO in Des 
Moines, Iowa. See July 2007 notice of permanent transfer.  
Thereafter, the RO in Iowa referred the case to the Board for 
appellate review.  

The Board remanded the case for further development in April 
2009.  The requested development has been completed; and the 
case has been returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  During active service, the Veteran was exposed to 
ionizing radiation.  

3.  On March 27, 2006, the Veteran's claim of entitlement to 
service connection for cancer was received by the RO.

4.  The Veteran died on April [redacted], 2006 at the age of 76.  In 
the Veteran's death certificate, mucoepidermoid carcinoma of 
the parotid gland was certified as the immediate cause of 
death; other significant conditions listed as contributing to 
the Veteran's death were coronary artery disease and chronic 
obstructive pulmonary disease ("COPD"). 

5.  At the time of death, the Veteran was not service-
connected for any disabilities.  

6.  The more persuasive and credible evidence of record is 
against the finding that the Veteran's fatal mucoepidermoid 
carcinoma of the parotid gland was causally or etiologically 
related to the Veteran's period of service, to include his 
exposure to radiation in service. 

7.  Neither coronary artery disease nor COPD manifested 
during the Veteran's period of service or within one year of 
separation from service; competent medical evidence does not 
show that the Veteran's post-service diagnoses of coronary 
artery disease and COPD were attributable to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the 
left parotid gland for accrued benefits purposes have not 
been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.1000 (2009).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claims of entitlement to 
service connection for cancer of the left parotid gland for 
accrued benefits purposes and the cause of the Veteran's 
death, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the 
Board finds that a letter dated in July 2006 essentially 
satisfied the duty to notify provisions of the VCAA. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from this letter that it was ultimately her responsibility to 
give VA any evidence pertaining to her claims and to provide 
any relevant evidence in her possession in support of her 
claims. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  Specifically, the July 2006 letter 
advised the appellant what information and evidence was 
needed to substantiate her claim for accrued benefits and 
dependency and indemnity compensation ("DIC") benefits; and 
also informed her of the information and evidence she needed 
to submit, to include enough information for the RO to 
request records from the sources identified by the appellant.  
The July 2006 letter also advised the appellant of the 
information and evidence that would be obtained by VA, 
namely, evidence such as medical records and records from 
other Federal agencies.  To the extent the July 2006 letter 
was deficient in any respect, the appellant was provided a 
second VCAA notice informing her of the evidence necessary to 
substantiate her claims in June 2009.  Thereafter, the 
appellant's claims were readjudicated and the appellant was 
provided a Supplemental Statement of the Case in January 
2010. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of the appellant's 
appeal.  These revisions became effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application.  The revised sentence reflects 
that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within 
one year of the date 
of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
upon receipt of a Notice of Disagreement ("NOD") or when, 
as a matter of law, entitlement to the benefit claimed cannot 
be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
[Mayfield II]. 

However, in addition to the foregoing, the Board observes 
that certain additional VCAA notice requirements may attach 
in the context of a claim for DIC benefits based on service 
connection for cause of death.  Generally, section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

In this case, the Veteran was not service-connected for any 
disabilities at the time of his death.  However, the 
appellant contends that the Veteran should have been service-
connected for carcinoma of the parotid gland; and a review of 
the claims file reveals that the Veteran submitted a claim of 
entitlement to service connection for cancer of the parotid 
gland prior to his death. March 2006 application for 
compensation.  In light of the specific factual circumstances 
of this case, the Board finds that the July 2006 and June 
2009 VCAA notice letters appropriately notified the appellant 
of the need for medical evidence relating the Veteran's cause 
of death (i.e., from cancer of the parotid gland) to his 
period of service (i.e., his exposure to radiation during 
service).  The Board also finds that these letters were 
responsive to the appellant's application for benefits and 
appropriately tailored to her claims. 

In the alternative, should it be determined that the above-
referenced letters did not adequately comply with the 
mandates of Hupp, the Board finds that this error was not 
prejudicial to the appellant.  In this regard, the Board 
observes that the failure to provide pre-adjudicative notice 
of any of the necessary duty to notify elements was 
previously presumed to create prejudicial error. Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary had the burden 
to show that this error was not prejudicial to the Veteran. 
Id. at 889.  Lack of prejudicial harm could be shown in three 
ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id. at 887.  However, the United States Supreme Court 
recently held this framework to be inconsistent with the 
statutory requirement that the U.S. Court of Appeals for 
Veterans Claims ("Court" or "CAVC") take "due account of 
the rule of prejudicial error" under 38 U.S.C.A. § 
7261(b)(2). Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In 
reversing the decision of the United States Court of Appeals 
for the Federal Circuit (the "Federal Circuit"), the 
Supreme Court held that the burden is on the claimant to show 
that prejudice resulted from the error, rather than on VA to 
rebut a presumed prejudice. Id.

In this case, the Board observes that neither the appellant 
nor her representative claim any VCAA notice deficiency has 
resulted in prejudice in this case. See Shinseki v. Sanders, 
supra.  Regardless, the Board notes that in addition to the 
July 2006 and June 2009 VCAA letters referenced above, the 
appellant has been provided pertinent information in the form 
of the April 2009 BVA remand decision and January 2010 
Supplemental Statement of the Case (both referenced above) 
addressing the evidence necessary to substantiate her claims.  
In addition, the record indicates that the appellant has 
demonstrated actual knowledge of what is needed to establish 
her claims as she and her representative have submitted 
several statements arguing that the medical evidence of 
record suggests a link between the Veteran's cancer of the 
left parotid gland and his exposure to radiation in service.  
Lastly, VA has obtained two (2) advisory medical opinions 
from VA's Under Secretary of Health as to the issue of 
whether the Veteran's exposure to radiation may have 
contributed to his death; and the appellant has had an 
opportunity to review both of those opinions.   

In addition to the foregoing, the Board observes that VA has 
attempted to obtain all identified and relevant evidence 
applicable to the appellant's claim.  The Veteran's service 
treatment records, VA treatment records and identified 
private medical records (for which the appellant has provided 
medical authorizations) have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available for the 
RO to obtain.  Accordingly, the Board finds that the 
essential fairness of the adjudication was maintained in this 
case as the appellant has demonstrated actual knowledge of 
the evidence which was needed to establish her claims and VA 
has obtained all relevant evidence; as such, the purpose of 
VCAA notice was not frustrated given the facts of this case.  
Therefore, based on the foregoing, the Board finds that any 
VCAA notice error in this case has been rendered harmless. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed Cir. 2006).  Lastly, since 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
accrued benefits and service connection for the cause of the 
Veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned to these 
claims are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Accrued benefits 

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a); 38 C.F.R. 3.1000 (a) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  Moreover, an "[a]pplication for 
accrued benefits must be filed within one year after the date 
of death." 38 C.F.R. § 3.1000 (c).  The appellant's claim 
was timely filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran 
died in April 2006. See Certificate of Death.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of an award for accrued benefits.

Prior to his death, the Veteran had submitted a claim of 
entitlement to service connection for cancer of the left 
parotid gland. See March 2006 application for compensation.  
A review of the claims file fails to reveal that the RO 
adjudicated this issue prior to the Veteran's death.  As 
such, it constitutes a pending claim.  

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death ("accrued 
benefits"), and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual, be paid 
to a living person, including the veteran's spouse. 38 
U.S.C.A. 
§ 5121(a). The statute provided for (1) periodic payments to 
which an individual was entitlement at death under existing 
ratings for decisions, or (2) periodic monetary benefits 
based on evidence in the file at the date of an entitled 
individual's death and due and unpaid for a period not to 
exceed two years. See Bonny v. Principi, 16 Vet. App. 504, 
507 (2002).  The phrase "not to exceed two years" has been 
interpreted by the Federal Circuit as not limiting survivors 
of veterans to recovery only of those benefits that accrued 
in the two years immediately preceding a veteran's death.  
Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 
16, 2003) limited the total accrued benefit payments that a 
survivor may receive to those accrued benefits due and unpaid 
for up to a two-year period. See Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  The Federal Circuit held in Terry 
that section 5121(a) "only limits a survivor's recovery of 
accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  
The Federal Circuit held that the United States Court of 
Appeals for Veterans Claims (the "Court") had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid," or (2) 
periodic monetary benefits based on evidence in the file at 
the date of the veteran's death and due and unpaid for a 
period not to exceed two years, which the Court referred to 
as "accrued benefits."  The Court also held that the two-
year limitation applied only to "accrued benefits," not 
"benefits awarded and unpaid," and that when benefits have 
been awarded but not paid prior to the veteran's death, the 
eligible survivor is entitled to receive the entire amount of 
the award. Bonny, 16 Vet. App. at 507.  The Federal Circuit 
reviewed this section of the statute in Terry.  In Terry, the 
veteran in that case, during his lifetime, claimed that a May 
1986 decision was clearly and unmistakably erroneous in 
awarding an effective date of April 14, 1986 for a TDIU 
rating, and asserted that he was entitled to an effective 
date in April 1985.  The RO denied that claim in July 1995, 
and the veteran appealed the decision to the Board.  He died, 
however, in August 1997, prior to the Board's consideration 
of his appeal.  His surviving spouse in September 1997 
claimed entitlement to his unpaid accrued benefits for April 
1985 to April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of 
the statute.  The Federal Circuit determined that 38 U.S.C.A. 
§ 5121(a) did not limit the survivor's eligibility for 
accrued benefits to the two years immediately preceding the 
veteran's death, but that the survivor was entitled to the 
accrued benefits due the veteran for any two year period.  
The Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in 
this case, the veteran had not been found to be entitled to 
any retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Turning to the facts of this case and the specifics of the 
Veteran's March 2006 claim of entitlement to service 
connection for cancer of the left parotid gland, the 
Veteran's service records reveal that the Veteran's military 
occupation specialties included being a nuclear power plant 
operator and a radar repairman; and that he was exposed to 
ionized radiation. See DA Form 20 (Enlisted Qualification 
Record) and DA Form 1141 (Record of Exposure to Ionizing 
Radiation dated from October 1961 to September 1964); History 
of Ionizing Radiation dated from June 1965 to July 1967; 
service treatment records dated in July 1961, January 1962 
and March 1963; dosimetry records.  Thus, the Veteran's 
exposure to ionizing radiation during his periods of service 
is not at issue.  Service treatment records also reveal that 
the Veteran developed a benign parotid tumor of the left 
gland that was excised in July 1971.  However, at the time of 
the Veteran's separation examination from service, the 
Veteran's physical examination was found to be normal, 
without any reference to the cancer or malignancy. See 
service treatment records dated from March 1970 to August 
1972.  Post-service, the Veteran appears to have been 
initially diagnosed with nonresectable mucoepidermoid cancer 
of the parotid gland in August 2005.  He underwent palliative 
treatment until his death from head and neck cancer in April 
2006. See post-service medical records.     

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
(listed in 38 C.F.R. 3.309) when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Lastly, service connection may be granted on a direct 
basis for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  

In addition to the foregoing, the Board observes that service 
connection for a disorder which is claimed to be due to 
radiation exposure during service can be established in three 
different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected. See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Cancer of the salivary gland is one of the cancers 
that will be presumptively service-connected if all of the 
criteria of 38 C.F.R. § 3.309(d) are met and the veteran in 
question falls into the definition of a "radiation-exposed 
veteran" as that term is defined under 38 C.F.R. § 
3.309(d)(3). 
  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes salivary gland cancer.  In this regard, 38 
C.F.R. § 3.311(b) further states that, if a veteran has one 
of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, service connection for a disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After reviewing the evidence of record, it is apparent that 
the appellant seeks service connection for the Veteran's 
cancer of the left parotid gland under two separate legal 
bases: (1) as a radiogenic disease under 38 C.F.R. § 3.311 
due to ionizing radiation exposure; and/or (2) on a direct or 
presumptive service connection basis in accordance with 38 
C.F.R. §§ 3.303, 3.307(a) and 3.309(a). 
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  The Board 
observes for the record that service connection on a 
presumptive basis in this case is not available pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) since the 
Veteran does not qualify as a "radiation-exposed veteran" 
as that term is defined under 38 C.F.R. § 3.309(d)(3).  

	1.  Service connection under 38 C.F.R. § 3.311 due to 
ionizing radiation 

Therefore, turning to the appellant's first theory of 
entitlement to accrued benefits under 38 C.F.R. § 3.311(b) as 
a radiogenic disease, the evidence of record (as mentioned 
above) reveals that the Veteran was exposed to ionizing 
radiation during his period of service and developed salivary 
gland cancer subsequent to his separation from service. See 
service records; post-service medical records.  
In support of her claims, the appellant has submitted a 
statement from one of the Veteran's private medical 
providers, S.F., M.D. See June 2005 letter from the 
appellant's representative; May 2005 letter from S.F., M.D.  
In his May 2005 statement, Dr. F. reported that the Veteran 
died at 76 years of age due to metastatic spread of a tumor 
developing in his left parotid gland.  He indicated that the 
pathology of the Veteran's lesion revealed it to be either a 
mucoepidermoid carcinoma or adenocarcinoma.  Ultimately, Dr. 
F. opined that there was a very probable relationship between 
the Veteran's tumor and his exposure to ionizing radiation 
during his military service in the 1960s. Id.  However, he 
provided no basis for his medical opinion. Id.  

In light of the above-referenced evidence, the RO initially 
requested and obtained a VA medical opinion as to the 
likelihood that the Veteran's post-service diagnosis of 
parotid gland cancer was related to his in-service complaints 
of and treatment for a benign left parotid tumor. See August 
2006 request for a VA medical opinion.  In addressing this 
medical question, a VA medical doctor ultimately opined that 
the parotid gland cancer which caused the Veteran's death was 
not a result of the benign parotid gland tumor that the 
Veteran had removed in 1971 in service. See  November 2006 VA 
medical opinion.  However, in doing so, the medical doctor 
also stated that both the Veteran's benign parotid gland 
tumor in service and post-service malignant parotid gland 
cancer were likely the result of ionizing radiation exposure, 
as both benign and malignant parotid tumors are increased in 
persons exposed to ionizing radiation. Id.  

Thereafter, based upon a review of the Veteran's DD Form 1141 
(Record of Exposure to Ionizing Radiation), the RO requested 
an advisory medical opinion under 38 CFR §  3.311(b) from the 
Compensation and Pension Service section ("C&P") of VA's 
Veterans Benefits Administration ("VBA") in April 2007.  At 
that time, C&P Service concluded from a review of the 
Veteran's DD Form 1141 that the Veteran had an accumulated 
total dose of "0.229 rep, rad, or r" during his period of 
service. See requests for dosimetry data dated in April 2006, 
June 2006, June 2009 and July 2009; June 2007 letter from C&P 
Service to the Under Secretary for Health.  In doing so, C&P 
Service requested that VA's Under Secretary for Health review 
the Veteran's available records and prepare a radiation dose 
estimate, as well as a medical opinion, as to the likelihood 
as to whether the Veteran's parotid gland carcinoma resulted 
from exposure to radiation in service. Id.  

In response to C&P Service's initial request, an advisory 
medical opinion from VA's Chief of Public Health and 
Environmental Hazards Office was associated with the claims 
file in June 2007. See June 2007 Memorandum.  In that 
opinion, a medical doctor with a Master's of Science in 
Public Health degree, reported that the salivary gland is 
considered to have a comparatively high susceptibility to 
radiation-induced cancer. Id.  He indicated that based upon a 
review of the Veteran's DD 1141 form, it was estimated that 
the Veteran was exposed to a dose of ionizing radiation 
during his military service of 0.229 rep, rad, or r.  
Utilizing the Interactive Radioepidemiologial Program 
("IREP") of the National Institute for Occupational Safety 
and Health ("NIOSH"), the medical doctor estimated the 
likelihood that the Veteran's exposure to ionizing radiation 
was responsible for the salivary gland cancer.  In accordance 
with guidance on utilizing the NIOSH IREP, the cancer model 
for oral cavity and pharynx was used.  In doing so, the 
medical doctor reported that the computer software calculated 
a 99-percentile value for the probability of causation of 
0.10 percent. Id.  Based upon this information, the doctor 
opined that it was unlikely that the Veteran's parotid gland 
carcinoma could be attributed to his occupational exposure to 
ionizing radiation in service; and the RO subsequently denied 
the appellant's claim of entitlement to accrued benefits and 
cause of death, in part, based upon the June 2007 advisory 
medical opinion. Id.; July 2007 rating decision.  

After the appellant appealed the July 2007 rating decision to 
the Board, the Board remanded the appellant's claims in order 
for the RO to investigate the Veteran's possible exposure to 
additional ionizing radiation during his period of service as 
an electrical/electronic technician from 1962 to 1968 and 
while working as an inspector of power plant operations in 
Vietnam from 1969 to 1971. See April 2009 BVA decision.  
Subsequent to the RO's investigation, additional dosimetry 
records pertaining to the Veteran were associated with the 
claims file. See RO's request for information dated in June 
2009 and July 2009; service department records envelope with 
dosimetry records.  These records, in conjunction with the 
Veteran's DD 1141 form and summary of pertinent information, 
were forwarded to VA's C&P Service. See September 2009 letter 
from the RO to C&P Service. Thereafter, the Director of C&P 
Service requested an addendum advisory medical opinion from 
the Under Secretary for Health as to the likelihood that the 
Veteran's cancer of the parotid gland resulted from exposure 
to radiation in service. September 2009 memorandum from C&P 
Service to VA's Under Secretary for Health.   

In January 2010, the Director of VA's Radiation and Physical 
Exposures division of VA's Health Administration ("VHA") 
prepared a memorandum advisory medical opinion in response to 
C&P's Service's September 2009 request. See January 2010 
memorandum.  In doing so, the Director indicated her review 
of the Veteran's records of radiation exposure, to include 
the Veteran's DD Form 1141 and U.S. Army Dosimetry Center 
records that revealed radiation dose exposure records during 
the period from 1963 to 1967. Id.  To give the Veteran the 
benefit of the doubt, the Director of VA's Radiation and 
Physical Exposures division "summed" the Veteran's 
radiation dose exposures in service, resulting in the Veteran 
having a total dose of "0.291 rem during his time in 
service." Id.  Once again utilizing the IREP of the National 
Institute for Occupational Safety and Health ("NIOSH"), the 
Director calculated a 99-percentile value for the probability 
of causation of 0.13 percent that the Veteran's exposure to 
ionizing radiation in service was responsible for his parotid 
cancer.  In doing so, the Veteran's radiation exposure dose 
was assumed to have occurred as an acute dose beginning in 
the earliest year of exposure (1961), as this assumption 
would increase the likelihood for causation of cancer in the 
IREP calculation.  In view of the 0.13 percent of probability 
of causation, it was the Director's opinion that it was 
unlikely that the Veteran's cancer of the left parotid gland 
could be attributed to exposure to ionizing radiation while 
in military service. Id.   In light of this medical opinion, 
and after reviewing all evidence contained in the claims 
file, VBA's Director of C&P Service subsequently provided an 
advisory medical opinion to the RO in which it ultimately 
opined that there was no reasonable possibility that the 
Veteran's cancer of the left parotid gland resulted from 
exposure to radiation in service. See January 2010 VBA 
advisory opinion. 

After considering the above-referenced evidence in 
conjunction with all other  evidence of record, the Board 
finds the June 2007 and January 2010 advisory medical 
opinions provided by VA's Under Secretary for Health and 
VBA's C&P Service to be more persuasive than the May 2005 
private medical opinion by Dr. F. and the November 2006 VA 
medical opinion contained in the claims file in light of the 
fact that the advisory medical opinions took into 
consideration the Veteran's actual radiation dose estimate. 
See June 2007 and January 2010 advisory medical opinions.  
Additionally, the Board finds the May 2005 and November 2006 
medical opinions to be less persuasive than those of VA's 
Under Secretary for Health in light of the fact that those 
opinions appear to be based entirely on the premise that the 
salivary gland is considered to have a comparatively high 
susceptibility to radiation-induced cancer, a factor taken 
into consideration in the June 2007 advisory opinion 
referenced above. See June 2007 memorandum.  With 
consideration of that premise, resolving doubt in the 
Veteran's favor as to the "summing" of his radiation dose 
exposures in service and assuming the Veteran's radiation 
exposure occurred as an acute dose beginning in 1961, VA's 
Under Secretary for Health still ultimately opined in light 
of the data computed using the IREP program that it was 
unlikely that the Veteran's fatal cancer of the left parotid 
gland was attributable to his exposure to radiation in 
service.  By doing so, the Board finds the rationale behind 
VHA's medical opinions, and by extension the January 2010 
medical opinion by VBA's C&P Service, to be more persuasive 
and credible than the other medical opinions of record.  
Therefore, the appellant's claim of entitlement to service 
connection for cancer of the left parotid gland for accrued 
benefits purposes under 38 C.F.R. § 3.311 must be denied.

2.  Service connection under 38 C.F.R. § 3.303, 3.307 
and 3.309 

In terms of the issue of direct service connection for 
accrued benefits purposes, the evidence clearly shows (as 
discussed above) that the Veteran was diagnosed with cancer 
of the parotid gland in August 2005.  However, in order to 
warrant direct service connection for this claim, there must 
also be (1) evidence of an in-service occurrence or injury 
and (2) a medical opinion establishing a nexus between the 
current disability and the in-service event or injury.  

A review of the Veteran's service treatment records reveals 
that they are silent as to the Veteran developing or being 
diagnosed with malignant cancer of the parotid glade during 
his period of service.  While the evidence of record does 
show that the Veteran developed a benign tumor of the left 
parotid gland during his period of active duty (see service 
treatment records), the November 2006 VA medical opinion 
referenced above indicates that it is less likely as not that 
the Veteran's post-service malignant cancer was the result of 
the benign parotid gland tumor the Veteran had removed in 
service. See November 2006 VA medical opinion.   

Also, as discussed above, there are conflicting medical 
opinions in this case of record; and the Board has found that 
the May 2005 private medical opinion submitted in support of 
the appellant's claims is not as persuasive as the advisory 
medical opinions provided by VA's Under Secretary for Health 
and VBA.  Based upon the facts of this specific case, the 
Board concludes (as discussed above) that the preponderance 
of the evidence is against the appellant's direct service 
connection claim that the Veteran's parotid gland carcinoma 
developed as a result of his exposure to radiation in 
service.  Since a review of the Veteran's service treatment 
records reveals no evidence suggesting that his malignant 
parotid gland carcinoma manifested in service or that he 
experienced symptomatology in service that can be associated 
with the development of such a malignant carcinoma in service 
or in the year immediately thereafter, service connection for 
cancer of the parotid gland is denied on a direct and 
presumptive basis.   Therefore, the appellant's claim of 
entitlement to accrued benefits under 38 C.F.R. § 3.303, 
3.307 and 3.309 must also be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's accrued benefits 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

C.  Service connection for the cause of the Veteran's death

Lastly, the Board turns to the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  As set forth above, the Veteran passed away 
on April [redacted], 2006 at the age of 76.  Mucoepidermoid carcinoma 
of the parotid gland was certified as the immediate cause of 
death on his death certificate.  Other significant conditions 
listed as contributing to the Veteran's death were coronary 
artery disease and COPD. See certificate of death.  The 
appellant's primary theory of entitlement to service 
connection is that the Veteran's death from carcinoma of the 
parotid gland was a direct result of the Veteran's exposure 
to ionizing radiation during his period of service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To 
establish service connection for the cause of a veteran's 
death pursuant to 38 U.S.C.A. § 1310 in this case, the 
evidence must show that a disability incurred in or 
aggravated by military service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death. Id.; 38 C.F.R. § 3.312.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312 (c)(1).  Therefore, in order for service connection for 
the cause of the Veteran's death to be granted, it must be 
shown that a service-connected disorder caused the death or 
substantially or materially contributed to it.  A service-
connected disorder is one which was incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 1310. 

A review of the record in this case reveals that the Veteran 
was not service-connected for any disability at the time of 
his death.  As discussed and analyzed in Section B above, the 
Veteran had a pending claim of entitlement to service 
connection for left parotid cancer that he submitted prior to 
his death that the Board has found to be without merit.  
Based upon that same analysis, the Board concludes that the 
more persuasive evidence of record does not establish that 
the Veteran's cause of death from parotid gland carcinoma 
manifested as a result of radiation exposure in service.  
Further, the Board finds that the preponderance of the 
evidence is against the finding that the Veteran's post-
service malignant carcinoma is related to any disease or 
injury experienced by the Veteran during service. See 
November 2006 VA medical opinion.  Lastly, the Board finds no 
evidence in the claims file indicating that the Veteran 
manifested coronary artery disease or chronic obstructive 
pulmonary disease during his period of service or within one 
year of separation from service, or that either of these 
post-service diagnoses are attributable to the Veteran's 
service. See service treatment records; post-service medical 
records.  

Thus, while the appellant obviously and sincerely believes 
that the Veteran's benign parotid tumor in service and/or his 
exposure to ionizing radiation in service resulted in his 
post-service malignant cancer, her opinion on this matter 
does not constitute competent medical evidence sufficient to 
support her claim since she has not been shown to have the 
requisite training or knowledge to offer a medical opinion as 
to the etiology of the Veteran's fatal disease. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
appellant's claim must be denied.  




ORDER

Service connection for cancer of the left parotid gland for 
accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


